Citation Nr: 0611538	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  05-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The veteran had active service from November 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The competent, probative evidence of record does not reveal 
that the veteran has asbestosis.  


CONCLUSION OF LAW

Service connection for asbestosis is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Direct service connection requires evidence 
of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, the veteran seeks service connection for asbestosis as 
a result of asbestos exposure.  He alleges that he has lung 
congestion and pain, as well as scar tissue and foreign 
tissue in his lungs.  He describes several instances of 
asbestos exposure while serving as a boiler technician aboard 
the U.S.S. Lexington, including the complete tear down and 
reconstruction of the boiler room without the protective gear 
during the asbestos removal and reinstallation process.  

The Board observes that service records show that the veteran 
served in the U.S. Navy where he performed service as a 
boiler technician from November 1972 to October 1974.  Thus, 
the Board may assume, without deciding, that the veteran was 
exposed to asbestos in service.  However, the Board finds 
that the veteran's claim must be denied because there is no 
competent evidence of a current disability.  Service 
connection may not be established of there is no present 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In this case, it appears that an attorney referred the 
veteran to a private physician to receive an X-ray evaluation 
of the chest to develop an asbestos claim.  The private 
evaluation, conducted in May 1998 as part of a medical/legal 
consultation, found interstitial changes consistent with mild 
pulmonary asbestosis, assuming an appropriate environmental 
history and latent period, and suggested a clinical 
correlation.  The Board has reviewed this medical opinion and 
finds it entitled to very limited probative value.  The basis 
for this finding is very unclear and the results were 
reviewed below with negative results.  

In November 2003, a VA examiner reviewed all of the veteran's 
medical records and conducted a chest X-ray and pulmonary 
studies.  The VA examiner acknowledged the March 1998 private 
diagnosis of questionable fibrosis, but noted that the 
veteran's only complaint was some dyspnea upon exertion.  The 
VA chest X-ray showed no evidence of fibrosis or plaquing, 
consistent with asbestosis.  The film and pulmonary studies 
were read as normal.  Based on these findings, the VA 
examiner did not find any evidence of asbestosis. 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The findings of the November 2003 VA examination were based 
on a review of the veteran's previous medical records, 
including the contradictory private diagnosis of May 1998.  
Accordingly, the Board finds that the findings and opinions 
from the November 2003 VA respiratory examination have the 
most significant probative value concerning the issues of 
current disability and must be afforded great weight when 
compared to the statements from the private doctor.   

Post-service medical records, which also fail to indicate 
treatment for the disorder at issue, also provide very 
negative evidence against this claim. 

The Board acknowledges that the veteran has offered his 
personal opinion that he has a lung disorder as a result of 
asbestos exposure in service.  However, there is no evidence 
or allegation that the veteran is trained or educated in 
medicine.  As a lay person, he is competent to describe the 
symptoms he experiences, but he is not competent to offer an 
opinion as to the correct diagnosis of the underlying lung 
pathology, if any.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.     

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for asbestosis.  38 
U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
November 2003 as well as information provided in the March 
2004 rating decision and December 2004 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the December 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

The Board notes that initial notice was provided in November 
2003, prior to the March 2004 rating decision on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The 
Board concedes that the November 2003 letter does not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Id.  However, the Board is satisfied 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letter 
specifically asked the veteran to identify or provide any 
other private medical treatment and instructed him to review 
his records to make certain that any evidence relevant to the 
appeal was not overlooked.  The RO has properly pursued 
obtaining all evidence described by the veteran.  The veteran 
clearly understands the information required to support his 
claim in light of the evidence and medical report his has 
submitted. 

In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained 
service medical records and a VA medical opinion.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided the 
private diagnosis produced during his legal/medical 
consultation.  Although the RO attempted to obtain medical 
records from the private doctor who performed this 
consultation, they were informed that none were available.  
As there is no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A.  § 5103A.   


ORDER

Service connection for asbestosis as a result of asbestos 
exposure is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


